DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US Patent Application Publication 2017/0352945 in view of Montgomery et al. US Patent Application Publication 2010/0265146.
Regarding Claim 1, Chang et al. teaches a communication device (Figs. 2A, 3), comprising:
a ground element (210 Fig. 2A Par. 0019); 
an antenna structure (220 Fig. 2A Par. 0019); 
a first reflector (240 Fig. 2A Par. 0019), disposed adjacent to the antenna structure (Fig. 2A); 
a second reflector (250 Fig. 2A Par. 0019), disposed adjacent to the antenna structure, wherein the second reflector is separate from the first reflector (Fig. 2A). 
Chang et al. is silent on a first tuning element; and a switch element, coupled to the first tuning element, wherein when the switch element is enabled, the switch element couples the first tuning element to the first reflector or the second reflector, and when the switch element is disabled, the first tuning element is separate from the first reflector and the second reflector.
However, Montgomery et al. teaches a switch 906 which connects element 902 to extend to an additional portion 902 (Fig. 9 Par. 0145).
In this particular case, connecting the additional antenna element portion through the switch changes the effective electrical length of the antenna element which results in a tunable antenna (Par. 0145).

Regarding Claim 2, Chang et al. as modified teaches wherein the first reflector substantially has an inverted L-shape (Figs. 2A, 3).
Regarding Claim 3, Chang et al. as modified teaches wherein the second reflector substantially has a straight-line shape (Figs. 2A, 3).
Regarding Claim 4, Chang et al. as modified teaches wherein a combination of the first reflector and the second reflector substantially has a U-shape, and the antenna structure is positioned in a notch region of the U-shape (Figs. 2A, 3).
Regarding Claim 5, Chang et al. as modified teaches the communication device as claimed in claim 1 as shown in the rejection above.
Chang et al. is silent on further comprising: a second tuning element, coupled to a bending portion of the first reflector.
However, Montgomery et al. teaches a second tuning element 904 to extend to an additional portion 904 (Fig. 9 Par. 0145).
In this particular case, connecting the additional antenna element portion changes the effective electrical length of the antenna element which results in a tunable antenna (Par. 0145). Additionally, placement of the second tuning 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a bending portion of the first reflector of Chang et al. with a second tuning element as taught by Montgomery et al. as a result effect in order to lengthen the effective electrical length of the antenna element and obtain a tunable antenna.
Regarding Claim 6, Chang et al. as modified teaches wherein each of the first tuning element and the second tuning element substantially has a straight-line shape (as seen in Fig. 9 of Montgomery et al. elements 902, 904 have a straight-line shape).
Regarding Claim 7, Chang et al. as modified teaches wherein the antenna structure covers a first frequency band from 2400 MHz to 2500 MHz, and a second frequency band from 5150 MHz to 5850 MHz (2.4 GHz, 5.2 GHz, and 5.8 GHz Par. 0003)
Regarding Claim 8, Chang et al. as modified teaches the communication device as claimed in claim 7 as shown in the rejection above.
Chang et al. is silent on wherein a length of the first reflector is longer than 1/2 wavelength of the second frequency band.
However, Chang et al. discloses different sizes of the elements in (Par. 0023).
In this particular case, “element sizes are calculated and obtained according to many simulation results, and they can optimize the antenna gain 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the length of the first reflector to be longer than 1/2 wavelength of the second frequency band as a result effect in order to optimize the antenna gain and radiation pattern.
Regarding Claim 9, Chang et al. as modified teaches the communication device as claimed in claim 7 as shown in the rejection above.
Chang et al. is silent on wherein a length of the second reflector is longer than 1/2 wavelength of the second frequency band.
However, Chang et al. discloses different sizes of the elements in (Par. 0023).
In this particular case, “element sizes are calculated and obtained according to many simulation results, and they can optimize the antenna gain and radiation pattern of the communication device” as evident by Chang et al. Par. 0023.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the length of the second reflector to be longer than 1/2 wavelength of the second frequency band as a result effect in order to optimize the antenna gain and radiation pattern.
Regarding Claim 10, Chang et al. as modified teaches the communication device as claimed in claim 1 as shown in the rejection above.

However, Chang et al. discloses different sizes of the elements in (Par. 0023).
In this particular case, “element sizes are calculated and obtained according to many simulation results, and they can optimize the antenna gain and radiation pattern of the communication device” as evident by Chang et al. Par. 0023.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the length of the first reflector to be longer than the length of the second reflector as a result effect in order to optimize the antenna gain and radiation pattern.
Regarding Claim 11, Chang et al. as modified teaches wherein a distance between the first reflector and the antenna structure is from 1/16 to 1/4 wavelength of the second frequency band (D2 Fig. 2A 1/20 to ½ wavelength Par. 0023).
Regarding Claim 12, Chang et al. as modified teaches wherein a distance between the second reflector and the antenna structure is from 1/16 to 1/4 wavelength of the second frequency band (D4 Fig. 2A 1/20 to ½ wavelength Par. 0023).
Regarding Claim 13, Chang et al. as modified teaches wherein the antenna structure comprises: a feeding radiation element (feed from 190 Figs. 2A, 3 Par. 0020), coupled to a signal source (190 Figs. 2A, 3 Par. 0020); a first 
Regarding Claim 14, Chang et al. as modified teaches wherein the feeding radiation element substantially has a straight-line shape (Fig. 3).
Regarding Claim 15, Chang et al. as modified teaches wherein the first radiation element substantially has a C-shape, and the second radiation element substantially has a rectangular shape (Fig. 3).
Regarding Claim 18, Chang et al. as modified teaches the communication device as claimed in claim 17 as shown in the rejection above.
Chang et al. is silent on further comprising: a first tuning element; and a switch element, wherein a notch is formed between the first reflector and the second reflector, and the first tuning element is adjacent to the notch and is coupled to the switch element, and wherein when the switch element is enabled, the switch element couples the first tuning element to the first reflector or the second reflector, and when the switch element is disabled, the first tuning element is separate from the first reflector and the second reflector.
However, Montgomery et al. teaches a switch 906 which connects element 902 to extend to an additional portion 902 (Fig. 9 Par. 0145).

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first reflector of Chang et al. with a switch and a first tuning element as taught by Montgomery et al. as a result effect in order to shorten or lengthen the effective electrical length of the antenna element and obtain a tunable antenna.
Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US Patent Application Publication 2017/0352945
Regarding Claim 16, Chang et al. teaches a communication device (Figs. 2A, 3), comprising: 
a ground element (210 Fig. 2A Par. 0019); 
an antenna structure (220 Fig. 2A Par. 0019); 
a first reflector (240 Fig. 2A Par. 0019), disposed adjacent to the antenna structure (Fig. 2A); 
a second reflector (250 Fig. 2A Par. 0019), disposed adjacent to the antenna structure, wherein the second reflector is separate from the first reflector (Fig. 2A); 
wherein the first reflector is partially parallel to the second reflector (Fig. 2A), a virtual extension line of the first reflector is perpendicular to a virtual extension line of the second reflector (Fig. 2A).

However, as seen in Figs. 2A & 3, the first and second reflectors 240, 250 / 340, 350 respectively form a substantially U-shape in combination with the adjustment plane 230 / 330 and that the antenna structure is positioned in a notch region of the U-shape.
In this particular case, providing a combination of the first reflector and the second reflector substantially has a U-shape, and the antenna structure is positioned in a notch region of the U-shape as seen in Figs. 2A & 3 of Chang et al. result in a modified radiation pattern of the antenna structure (Par. 0005).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a combination of the first reflector and the second reflector of Chang et al. to have substantially a U-shape with their adjustment plane, and the antenna structure positioned in a notch region of the U-shape as a result effect in order to improve performance of the antenna structure by modifying the radiation pattern.
Regarding Claim 17, Chang et al. as modified teaches wherein the first reflector substantially has an inverted L-shape (Figs. 2A & 3), and the second reflector substantially has a straight-line shape (Figs. 2A & 3).
Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US Patent Application Publication 2017/0352945 in view of Montgomery et .
Regarding Claim 19, Chang et al. as modified teaches a communication device (Figs. 2A, 3), wherein the communication device comprises: 
a ground element (210 Fig. 2A Par. 0019); 
an antenna structure (220 Fig. 2A Par. 0019); 
a first reflector (240 Fig. 2A Par. 0019), disposed adjacent to the antenna structure (Fig. 2A); 
a second reflector (250 Fig. 2A Par. 0019), disposed adjacent to the antenna structure, wherein the second reflector is separate from the first reflector (Fig. 2A); 
Chang et al. is silent on a notebook computer device, comprising: a cover element; a hinge element, connected to the cover element; a body element, connected to the cover element by the hinge element; and the communication device, disposed in the notebook computer device, a first tuning element; and a switch element, wherein when the switch element is enabled, the switch element couples the first tuning element to the first reflector or the second reflector, and when the switch element is disabled, the first tuning element is separate from the first reflector and the second reflector.
However, Montgomery et al. teaches a first tuning element (top 902 seen in Fig. 9 Par. 0145); and a switch element (906 Fig. 9 Par. 0145), wherein when the switch element is enabled, the switch element couples the first tuning element to the first reflector (906 couples top 902 to bottom 902 seen in Fig. 9 
Additionally, Tu et al. discloses a notebook computer device (300 Fig. 3 Col. 4 L 49), comprising: a cover element (360 Fig. 3 Col. 4 L 50); a hinge element (370 Fig. 3 Col. 4 L 51), connected to the cover element; a body element (350 Fig. 3 Col. 4 L 50), connected to the cover element by the hinge element (Fig. 3); and the communication device, disposed in the notebook computer device (Fig. 3).
In this particular case, providing a communication device as a notebook computer is common and well known in the art as evident by Tu et al. and connecting the first tuning element to the first reflector through the switch changes the effective electrical length of the antenna element which results in a tunable antenna (Par. 0145).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first reflector of Chang et al. with a switch and a first tuning element as taught by Montgomery et al. as a result effect in order to shorten or lengthen the effective electrical length of the antenna element and obtain a tunable antenna, and to provide a notebook computer device in which the communication device is disposed in to provide the netbook computer with wireless communications capabilities.
Regarding Claim 20, Chang et al. as modified teaches wherein the first reflector substantially has an inverted L-shape (Figs. 2A, 3), the second reflector substantially has a straight-line shape (Figs. 2A, 3).
Chang et al. is silent on a combination of the first reflector and the second reflector substantially has a U-shape, and the communication device is positioned in a notch region of the U-shape.
However, as seen in Figs. 2A & 3, the first and second reflectors 240, 250 / 340, 350 respectively form a substantially U-shape in combination with the adjustment plane 230 / 330 and that the antenna structure is positioned in a notch region of the U-shape.
In this particular case, the claimed structure does not distinguish over the structure of Chang et al. as seen in Figs. 2A & 3.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that a combination of the first reflector and the second reflector of Chang et al. are substantially has a U-shape with their adjustment plane, and the antenna structure is positioned in a notch region of the U-shape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. US Patent 10,454,156 discloses an antenna structure for a mobile device.
Wong et al. US Patent Application Publication 2012/0001815 discloses a multiband antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M BOUIZZA/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845